

FIFTH BUSINESS FINANCING MODIFICATION AGREEMENT


This Fifth Business Financing Modification Agreement (“Business Financing
Modification Agreement”) is entered into as of September , 2014, by and between
BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) INUVO, INC., a Nevada corporation
(“Parent”), BABYTOBEE, LLC, a New York limited liability company (“Babytobee”),
KOWABUNGA MARKETING, INC., a Michigan corporation (“Kowabunga”), VERTRO, INC., a
Delaware corporation (“Vertro”), and ALOT, INC., a Delaware corporation (“A LOT”
and together with Parent, Babytobee, Kowabunga and Vertro, each a “Borrower” and
collectively, “Borrowers”).


1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012, by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012, that certain Second Business Financing Modification Agreement dated as
of October 11, 2012, that certain Business Financing Modification Agreement
dated March 8, 2013, that certain Third Business Financing Modification
Agreement dated as of March 29, 2013, and that certain Fourth Business Financing
Modification Agreement dated as of March 6, 2014 (collectively, the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.


Hereinafter, all indebtedness owing by Borrowers to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrowers in favor of Lender shall be referred to as the
“Existing Documents.”


2.ACKNOWLEDGMENT OF DEFAULT. Borrowers hereby acknowledge that as of the date
hereof, Borrowers are in default under Section 4.15(c) of the Business Financing
Agreement due to Borrowers’ failure to achieve the required revenue and adjusted
EBITDA set forth therein during the July 2014 reporting period (the “Existing
Default”).


3.WAIVER OF EXISTING DEFAULT. Lender hereby agrees to waive the Existing Default
provided, and only so long as Borrowers comply in all respects with the Business
Financing Agreement and with the Existing Documents, as amended hereby. Nothing
contained herein shall constitute or effect a continuing waiver or a course of
conduct waiving these or any other provisions of the Business Financing
Agreement.


4.
DESCRIPTION OF CHANGE IN TERMS.



A.
Modifications to Business Financing Agreement:



i)Section 1.12 of the Business Financing Agreement hereby is amended and
restated in its entirety to read as follows:


“(a) Term Loan. Subject to and upon the terms and conditions hereof, on the
Fifth Modification Date, Lender agrees to make a Term Loan to Borrowers in an
amount equal to $2,000,000 (the “Term Loan”)
which shall be used (i) to refinance all existing Term Loans (as defined herein
prior to the Fifth Modification Date) owing from Borrowers to Lender as of the
Fifth Modification Date and (ii) for general working capital.”



--------------------------------------------------------------------------------





(b)Interest on the Term Loan. The outstanding principal amount of the Term Loan
shall accrue interest at the Term Loan Rate and shall be payable in accordance
with Section 1.12(c).


(c)Repayment. Borrowers shall repay the Term Loan in (i) 36 equal installments
of principal plus (ii) monthly payments of interest beginning on October 10,
2014, and on the 10th calendar day of each month thereafter until the Term Loan
Maturity Date at which time Borrowers will repay the remaining principal balance
plus any interest then due on the Term Loan.


(d)Mandatory Prepayments. If the Term Loan is accelerated following the
occurrence of an Event of Default, Borrowers shall immediately pay to Lender an
amount equal to the sum of: (i) all outstanding principal of the Term Loan plus
accrued interest thereon through the date of payment, (ii) the Prepayment Fee
(if applicable), plus
(iii) all other sums, that shall have become due and payable with respect to the
Term Loan.


(e)Permitted Prepayment of Term Loan. Borrowers shall have the option to prepay
all, but not less than all, of the Term Loan, provided Borrowers (i) provide
written notice to Lender of their election to prepay the Term Loan at least ten
(10) Business Days prior to such prepayment, and (ii) pay to Lender on the date
of such prepayment, an amount equal to the sum of (A) all outstanding principal
of the Term Loan plus accrued interest thereon through the prepayment date, (B)
the Prepayment Fee, if applicable, plus (C) all other sums, that shall have
become due and payable with respect to the Term Loan.”


ii)Section 2.2(a) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:


“(a) Termination Fee. In the event this Agreement is terminated prior to the
first anniversary of the Fifth Modification Date, Borrowers shall pay the
Termination Fee to Lender; provided however the Termination Fee shall be waived
if Borrowers transfer to a different Bridge Bank facility or division, unless
the transfer is a result of an Event of Default.”


iii)Section 2.2(b) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:


“(b) Facility Fee. Borrowers shall pay the Facility Fee to Lender on the Fifth
Modification Date and annually thereafter.”


iv)Section 2.2(c) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:


“(c) Term Loan Facility Fee. Borrowers shall pay the Term Loan Facility Fee to
Lender promptly upon the Fifth Modification Date.”





--------------------------------------------------------------------------------



v)Section 2.2(d) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:


“(d) Prepayment Fee. In the event the Term Loan is prepaid prior to the first
anniversary of the Fifth Modification Date, Borrowers shall pay the Prepayment
Fee to Lender; provided however that the Prepayment Fee shall be waived if
Borrowers transfer to a different Bridge Bank facility or division, unless the
transfer is a result of an Event of Default.”


vi)Section 2.2(e) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:


“(e) Due Diligence Fee. Borrowers shall pay the Due Diligence Fee to Lender on
the Fifth Modification Date and annually thereafter.”


vii)Section 4.15 of the Business Financing Agreement is hereby deleted in its
entirety and replaced by the following:


“4.15 Maintain Borrowers’ consolidated financial condition as follows using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):


(a)Asset Coverage Ratio, measured monthly of (i) not less than 1.15 to 1.00 for
the August 2014 through December 2014 measuring periods, and (ii) not less than
1:25 to 1.00 for each monthly measuring period thereafter.


(b)Debt Service Coverage Ratio, measured monthly on a trailing 3 month basis, of
(i) not less than 1.50 to 1.00 for the August 2014 measuring period, and (ii)
not less than 1.75 to 1.00 for each monthly measuring period thereafter.”


viii)The following defined terms set forth in Section 12.1 of the Business
Financing Agreement are hereby added or amended and restated in their entirety,
as applicable, as follows:


“Debt Service Coverage Ratio” means, for any measuring period, the ratio of (i)
Operating Profit minus Borrowers’ capitalized labor expenses to (ii) the sum of
the current portion of Borrower’s long term indebtedness plus all interest
payments on all indebtedness during such period.


“Due Diligence Fee” means a payment of an annual fee equal to $300 due on the
Fifth Modification Date and $600 upon each anniversary thereof so long as any
Advance is outstanding or available hereunder.


“Facility Fee” means a payment of an annual fee equal to (i) $12,500 due on the
Fifth Modification Date (i) 0.25 percentage points of the Credit Limit, due on
each anniversary thereof so long as any Advance is outstanding or available
hereunder.


“Fifth Modification Date” means September , 2014.





--------------------------------------------------------------------------------



“Finance Charge Percentage” means a rate per year equal to (a) the Prime Rate
plus 0.50 of one percentage point for all Advances based on Eligible Receivables
and (ii) the Prime Rate plus 1.00 percentage point for all Advances issued using
the non-formula availability, plus, in each case, an additional 5.00 percentage
points during any period that an Event of Default has occurred and is
continuing.


“Maturity Date” means September , 2016 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2.


“Prepayment Fee” means a fee equal to 1% of the outstanding principal amount of
the Term Loan at the time of prepayment through the first anniversary of the
Fifth Modification Date.


“Term Loan Facility Fee” means a payment of a fee equal to $5,946 due upon the
Fifth Modification Date.


“Term Loan Maturity Date” means September 10, 2017.


“Term Loan Rate” means a per annum rate equal to (i) at all times when
Borrowers’ Debt Service Coverage Ratio for the prior month was greater than
2.00 to 1.00, the Prime Rate plus 1.00% or (ii) at all times when Borrowers’
Debt Service Coverage Ratio for the prior month was less or equal to 2.00 to
1.00, the Prime Rate plus 2.00%, plus an additional 5.00% during any period that
an Event of Default has occurred and is continuing. Changes to the Term Loan
Rate shall be effective of the first Business Day of each month based on the
Borrowers’ Debt Service Coverage Ratio for the immediately preceding month, as
determined by Lender in its sole discretion.


v) The following terms and their respective definitions set forth in Section
12.1 of the Business Financing Agreement hereby are deleted in their entirety:


“EBITDA”, “Term Loan Draw Period”, “Term Loan Draw Period A”, “Term Loan Draw
Period B”, “Term Loan Draw Period C”, “Term Loan Draw Period D”.


5.CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.


6.NO DEFENSES OF BORROWERS/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
the Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that
Lender would not enter into this Business Financing Modification Agreement
without Releasing Party’s assurance that it has no claims against Lender or any
of Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Agreement or the
transactions contemplated thereby. Releasing Party waives the provisions of
California Civil Code section 1542, which states:





--------------------------------------------------------------------------------



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.


8.CONTINUING VALIDITY. Each Borrower understands and agrees that in modifying
the existing Indebtedness, Lender is relying upon such Borrower’s
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Business Financing
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect. Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Business Financing Modification Agreement in no
way shall obligate Lender to make any future modifications to the Indebtedness.
Nothing in this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrowers to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.


9.CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon (i) payment by Borrowers of the Facility Fee, Term
Loan Facility Fee and Due Diligence Fee, (ii) payment by Borrowers of all legal
fees and expenses in connection with this Business Financing Modification
Agreement, and (iii) delivery by each Borrower of updated Corporate Resolutions
to Borrow.


10.NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


11.COUNTERSIGNATURE. This Business Financing Modification Agreement shall become
effective only when executed by Lender and each Borrower.


[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrowers and Lender have executed this Business Financing
Modification Agreement on the day and year above written.


BORROWERS:    LENDER:


INUVO, INC.    BRIDGE BANK, NATIONAL ASSOCIATION


By:        By:      Name:        Name
Title:        Title:     




BABYTOBEE, LLC


By:      Name:      Title:     




KOWABUNGA MARKETING, INC.


By:      Name:      Title:     




VERTRO, INC.


By:      Name:      Title:     




ALOT, INC.


By:      Name:      Title:     
























[Signature Page to Fifth Business Financing Modification Agreement]

